*1272
MEMORANDUM AND ORDER

CARMAN, Judge:
Upon consideration of Department of Commerce’s (“Commerce”) Second Remand Results, the comments submitted by Plaintiffs pointing to an error in Commerce’s calculation of Korean inventory carrying costs, and comments submitted by Defendant acknowledging said error and requesting .a remand to make corrections of said error, it is hereby
ORDERED that the Second Remand Results are sustained, with the exception of the calculation of certain Korean inventory carrying costs; and it is further
ORDERED that this case is remanded to the Department of Commerce for the limited purpose of correcting its calculation of certain Korean inventory carrying costs; and it is further
ORDERED that Defendant shall file with this Court the Third Remand Results no later than December 5, 2008.